      Case 3:20-cv-01068-AHG Document 26 Filed 08/31/21 PageID.739 Page 1 of 2

1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROLAND S.,                                     Case No.: 3:20-cv-01068-AHG
12                                 Plaintiff,
                                                    ORDER REQUIRING
13   v.                                             SUPPLEMENTAL BRIEFING
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                                 Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                1
                                                                           3:20-cv-01068-AHG
      Case 3:20-cv-01068-AHG Document 26 Filed 08/31/21 PageID.740 Page 2 of 2

1          Before the Court is the parties’ Joint Motion for the Award and Payment of Attorney
2    Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) and
3    Costs Pursuant to 28 U.S.C. § 1920. ECF No. 25.
4          Under the Equal Access to Justice Act (“EAJA”), a litigant is entitled to attorney
5    fees and costs if: “(1) he is the prevailing party; (2) the government fails to show that its
6    position was substantially justified or that special circumstances make an award unjust;
7    and (3) the requested fees and costs are reasonable.” Carbonell v. I.N.S., 429 F.3d 894, 898
8    (9th Cir. 2005). To assess the third factor of whether the requested fees are reasonable, the
9    Court assesses whether the hourly rates and number of hours billed are reasonable. See,
10   e.g., Beatriz B. v. Saul, No. 19cv785-AHG, 2020 WL 5203371, at *2–*3 (S.D. Cal. Sept.
11   1, 2020); Smith v. Berryhill, No. 17cv2108-CAB-RNB, 2019 U.S. Dist. LEXIS 89885, at
12   *5 (S.D. Cal. Mar. 14, 2019); Ulugalu v. Berryhill, No. 17cv1087-GPC-JLB, 2018 WL
13   2012330, at *3–*4 (S.D. Cal. Apr. 30, 2018).
14         The parties failed to include a billing statement with their joint motion, or any
15   information regarding the number of hours billed and at what rates. Since this information
16   is essential to the Court’s analysis of the reasonableness of the requested fees, the Court
17   ORDERS the parties to submit a Joint Supplemental Brief no later than
18   September 3, 2021. The Joint Supplemental Brief shall include the names, qualifications,
19   experience, and hourly billing rates of all attorneys and paralegals who worked on this case,
20   on the Plaintiff’s side. The parties shall also attach Plaintiff’s billing statement as an
21   exhibit, which should include dates, time spent, attorney or paralegal designation,
22   description of actions, and totals.
23         IT IS SO ORDERED.
24
25   Dated: August 31, 2021
26
27
28



                                                  2
                                                                                  3:20-cv-01068-AHG
